 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
                         NORTHERN THE DISTRICT OF CALIFORNIA
 9                               OAKLAND DIVISION
10
11
     Joyce Malone,                                      Case 4:18-cv-05975-HSG
12
                         Plaintiff,                     [PROPOSED] ORDER
13
                                                        GRANTING STIPULATION
14         vs.                                          FOR DISMISSAL WITH
15 Equifax Information Services, LLC et al.,            PREJUDICE AS TO
                                                        DEFENDANT RELIANT
16                                                      FINANCIAL CORPORATION,
                         Defendants.
17                                                      ONLY
18
19         The Court, having considered the parties Stipulation of Dismissal of Reliant
20 Financial Corporation, and good cause appearing,
21
         IT IS HEREBY ORDERED that the above-captioned action be dismissed,
22
23 with prejudice, against Defendant Reliant Financial Corporation, ONLY, with each
24
     party to bear its own attorneys’ fees and costs.
25
26    Dated: 3/22/2019

27                                                 ______________________________
28                                                 Judge of the United States District Court
